RESOLVED, that the Funds shall be covered under a joint fidelity bond issued by St. Paul Travelers in the amount of $8 million; and FURTHER RESOLVED, that the President or Vice President of each Fund is authorized and empowered to enter into an agreement with the other Fund insureds to provide that in the event recovery is received under the bond as a result of a loss sustained by one or more of the insured Funds, that each Fund shall receive an equitable and proportionate share of the recovery, such share being at least equal to the amount it would have received had it provided and maintained a single insured bond with the minimum coverage required by paragraph (d) (1) of Rule 17g-1; and FURTHER RESOLVED, that the premium not to exceed $19,999 for said bond be allocated pro rata based on the relative gross assets of each Fund taking all relevant factors into consideration including the extent to which the share of the premium allocated to each Fund under the bond is less than the premium which each Fund would have had to pay had it maintained a single insured bond; and FURTHER RESOLVED, that the President of each Fund is authorized and directed to take all action necessary or proper to carry into effect the foregoing resolutions, and that Emily Washington be, and she hereby is, designated as the officer who shall make filings and give the notices on behalf of the Funds required by Rule 17g-1. FIDELITY BOND JOINT INSUREDS AGREEMENT THIS AGREEMENT is made as of the 15th day ofMarch, 2012 by and among each of the Value Line funds listed on Schedule A to this Agreement (collectively, the “Insureds”). The Insureds have acquired a joint fidelity bond (the “Fidelity Bond Policy”) issued bySt. Paul Travelers (the “Insurance Company”) in the amount of $8,000,000 (the “Bond Amount”).The Fidelity Bond Policy is effective from March 15, 2012 to March 15, 2013 (the “Policy Period”).Under the terms of the Fidelity Bond Policy, the Insurance Company has agreed to cover the Insureds against larceny and embezzlement of each officer and employee of the Insureds who may have access to securities or funds of the Insureds, either directly or through authority to draw upon such funds or to direct generally the disposition of such securities, with certain exceptions, in accordance with the terms of the Fidelity Bond Policy and the requirements of Rule 17g-1 under the Investment Company Act of 1940, as amended (the “1940 Act”). The Bond Amount is at least equal to the sum of the total amount of coverage which each Insured would have been required as of December 31, 2011, to provide and maintain individually pursuant to the schedule set forth under Rule 17g-1(d) of the 1940 Act had each such Insured not been named under the Fidelity Bond Policy. In consideration of the mutual covenants and agreements contained herein, the Insureds agree that: 1.
